DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Amendment
	The amendment on 12/09/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 4-5, 8-10, 13-15,and 17-20 have been considered but are moot because the new grounds of rejection necessitated by claim amendment.
Claim Objections
Claim 10 objected to because of the following informalities:  
“receive, while displaying an photograph on a display screen of the mobile device, a user input” should be “receive, while displaying a photograph on a display screen of the mobile device, a user input;”
“wherein the one or more dynamic holographic objects are determined at least in part based on on the reference object” should be “wherein the one or more dynamic holographic objects are determined at least in part based on the reference object”
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  “The mobile device of claim 11” should be “The mobile device of claim 10”.  Appropriate correction is required.

Claim 20 objected to because of the following informalities: “while displaying an photograph on a display screen of the mobile device, a user input” should be “while displaying a photograph on a display screen of the mobile device, a user input”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20120170089, previously cited, in view of Wu et al. US 10846552.
Regarding claim 1, Kim teaches 
	a method of displaying an augmented photograph (paragraph [0130] states may manipulate a hologram image through a mobile terminal and paragraph [0063] states a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system) using a holographic object via mobile device (figure 3 and paragraph [0104], figure 3 is a view showing a method for controlling and manipulating a hologram image using a mobile terminal; paragraph [0011]-[0013] discusses mobile terminal displaying hologram images), the method comprising,
	receiving, by a processor of the mobile device (figure 9A and 9B; paragraph [0130] discusses the mobile terminal and paragraph [0063] states that a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system and paragraph [0090]) while displaying a photograph on a display screen of the mobile device (paragraph [0109] discusses the hologram image displayed through a management screen), a user input (paragraph [0109] discusses the user’s input by touches on the management screen 50 and paragraph [0105]);
	identifying a portion of the photograph based on the user input (figure 5, multi-touch; paragraph [0109] discusses a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image);

	wherein the photograph is one of a series of photographs (paragraph [0113] states multimedia module 181 displays still images).
	Kim does not specifically teach 
	analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph; and
wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object. 
Wu teaches a method, wherein 
	analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph (column 2, lines 56-65 discusses the object recognition process can be configured to identify regions in the image data that may correspond to an object of a type that the process is configured to recognize.  For example, the object recognition process might be trained to recognize patterns in image data that may correspond to a logo, such as a graphical representation that is representative of a company, person or entity, as known for such purposes.); and

the reference object is identified as a dynamic element (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) in the portion of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Kim with analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph; and wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).
Regarding claim 4, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the method, further comprising identifying a type of the user input (figure 3; identifying a type of user input by paragraph [0104], [0105] and [0109], management screen 50 and figure 11A, 11B; paragraph [0134], [0135], and [0136], hologram screen).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Regarding claim 5, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the method, wherein the one or more dynamic holographic objects are further determined at least in part based on a predicted reaction of the reference object to the type of the user input (shown in figure 11B and paragraph [0135], shown in figure 11B shows controlling a hologram image in a user’s touching manner and paragraph [0137] the predicted reaction is each hologram image may be selected by user’s touch and the selected hologram image may be displayed on the hologram screen and figure 11A and paragraph [0134], detects an external 
Regarding claim 8, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the method, wherein the user input includes a user touching a portion of the display screen with a finger (shown in figure 5, multi-touch; paragraph [0109], a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and paragraph [0130], management screen 50 and paragraph [0105], inputs using a finger on display screen).
Regarding claim 9, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the method, further comprising monitoring a movement of the finger on the display screen and modifying the one or more dynamic holographic objects in response to the movement (paragraph [0113], displays a moving image by converting into a three-dimensional hologram and figure 5, multi-touch; paragraph [0109], a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and paragraph [0130], management screen 50 and paragraph [0105], inputs using a finger on display screen).
Regarding claim 10, Kim teaches 
	a mobile device (figure 3; paragraph [0011]-[0013], mobile terminal displaying hologram image and paragraph [0063], a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Plater (PMP), a navigation system) comprising,
	a sensor configured to receive an input from a user (figure 3; paragraph [0105], management screen 50 which is a touch panel); and
	a processor (paragraph [0090]) configured to,

		identify a portion of the photograph based on the user input (figure 5, multi-touch; paragraph [0109], a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image);
and
	output, by a holographic module of the mobile device (figures 4 and 7; paragraph [0108], hologram image projected through the camera 121), one or more dynamic holographic objects in three-dimensional space above the display screen (shown in figures 4 and 7; paragraph [0108], projects a three-dimensional (3D) type hologram image through the camera 121 above the display screen and figure 7A, shows a moving image 3D-hologram and paragraph [0113], may display a moving image by a three-dimensional (3D) hologram), 
wherein the one or more dynamic holographic objects are determined at least in part based on on the reference object (paragraph [0113]; figure 7A, shows a dynamic holographic object which is a moving image 3D-hologram and figure 5, multi-touch; paragraph [0109] a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and figure 7A, shows a moving image 3D-hologram),
wherein the photograph is one of a series of photographs (paragraph [0113] states multimedia module 181 displays still images).
	Kim does not specifically teach 
analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph;

	Wu teaches the device, wherein 
analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph (column 2, lines 56-65 discusses the object recognition process can be configured to identify regions in the image data that may correspond to an object of a type that the process is configured to recognize.  For example, the object recognition process might be trained to recognize patterns in image data that may correspond to a logo, such as a graphical representation that is representative of a company, person or entity, as known for such purposes.);
wherein the one or more dynamic holographic objects (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) are obtained by performing a web search for a video of the reference object (column 4, lines 51-68 and column 5, lines 1- 10 discusses request can be received to an interface layer 310 configured to direct incoming requests.  As discussed in more detail elsewhere herein, the interface layer can include application programming interfaces (APIs) or other exposed interfaces enabling requests to be received by the provider environment.  The interface layer 310 can include other components as well, such as at least one Web server, routing components, load balancers, and the like.  When a request to perform a search using submitted image data is received, for example, the request (or information from the request) can be forwarded by the interface layer 310 to a content server 312 or other such sub-system or service for processing the request.  The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service.  The search engine 316 can 
	and wherein the reference object is identified as a dynamic element (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) in the portion of the photograph (column 5, lines 12-51 discusses the universal detector 320 will determine the boundary or coordinates for a region including a likely object of interest, such as a region having features that match a logo pattern, and information for the boundary can be passed to the search engine 316 or directly to a universal verifier and a comparison can be performed as discussed herein to attempt to identify or recognize the object in the identified region of the input query image; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Kim with analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph; wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).
Regarding claim 13, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the mobile device, wherein the processor (paragraph [0090]) is further configured to analyze identify a type of the user input (figure 3; identifying a type of user input by paragraph [0104], [0105] and [0109], management screen 50 and figure 11A, 11B; paragraph [0134], p0135], and [0136], hologram screen).
Regarding claim 14, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the mobile device, wherein the processor (paragraph [0090]) is further configured to cease displaying the photograph on the screen of the mobile device (paragraph [0027], once a user selects specific contents on the display unit, the controller may check whether the selected contents support a hologram.  If the selected contents support a hologram, the controller may display a hologram image through the hologram output unit.  If the selected content do not support a hologram, the controller may display the contents on the display unit; shown in figure 7A the hologram of the soccer player is shown and the screen on the mobile device is blank) upon outputting the one or more dynamic holographic objects (figure 7A, shows a moving image 3D-hologram).
Regarding claim 17, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the mobile device, wherein the input includes a user touching a portion of the display screen with a finger (shown in figure 5, multi-touch; paragraph [0109], a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and paragraph [0130], management screen 50 and paragraph [0105], inputs using a finger on display screen).
Regarding claim 18, Kim in view of Wu teaches the invention as set forth above and Kim further teaches the mobile device, wherein the processor (paragraph [0090]) is further 
Regarding claim 20, Kim teaches a computer program product for performing a processing action, the computer program product comprising,
	a non-transitory computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a signal, the program instructions readable by a processing circuit to cause the processing circuit (paragraph [0189], program code stored in a computer-readable storage medium and paragraph [0084], [0086], and [0090], processors) to perform a method comprising,
	receiving, by a processor (paragraph [0090]) of a mobile device (figure 3; paragraph [0011]-[0013], mobile terminal displaying hologram image and paragraph [0090], processor; paragraph [0130], mobile terminal and paragraph [0063], a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system) while displaying an photograph on a display screen of the mobile device (figures 3 and 12; paragraph [0011]-[0013], mobile terminal displaying hologram image; paragraph [0109], hologram image displayed through a management screen), a user input (paragraph [0109], user’s input by touches on the management screen 50 and paragraph [0105]; paragraph [0130], mobile terminal);

	outputting, by a holographic module of the mobile device (figures 4 and 7; paragraph [0108], hologram image projected through the camera 121), one or more dynamic holographic objects in three-dimensional space above the display screen (shown in figures 4 and 7; paragraph [0108], projects a three-dimensional (3D) type hologram image through the camera 121 above the display screen and figure 7A, shows a moving image 3D-hologram; paragraph [0113], may display a moving image by a three-dimensional (3D) hologram), 
wherein the one or more dynamic holographic objects are determined at least in part based on the reference object (figure 5, multi-touch; paragraph [0109], a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and figure 7A, shows a moving image 3D-hologram); and 
wherein the photograph is one of a series of photographs (paragraph [0113], multimedia module 181 displays still images).
Kim does not specifically teach
analyzing a content of the portion of the photograph to identify a reference object depicted in portion of the photograph;
wherein the one or more dynamic holographic object are obtained by performing a web search for a video of the reference object.
Wu teaches the product, wherein 
analyzing a content of the portion of the photograph to identify a reference object depicted in portion of the photograph (column 2, lines 56-65 discusses the object recognition 
wherein the one or more dynamic holographic object (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) are obtained by performing a web search for a video of the reference object (column 4, lines 51-68 and column 5, lines 1- 10 discusses request can be received to an interface layer 310 configured to direct incoming requests.  As discussed in more detail elsewhere herein, the interface layer can include application programming interfaces (APIs) or other exposed interfaces enabling requests to be received by the provider environment.  The interface layer 310 can include other components as well, such as at least one Web server, routing components, load balancers, and the like.  When a request to perform a search using submitted image data is received, for example, the request (or information from the request) can be forwarded by the interface layer 310 to a content server 312 or other such sub-system or service for processing the request.  The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service.  The search engine 316 can transmit the image data to a universal detector 320 that is configured to identify one or more regions in the image data that correspond to a type of object which the universal detector is configured to recognize.  The detector may be able to detect any type of object, but may be configure to report information for only specific types, or objects with specific characteristics, among other such options.  The detector can use any of a number of different types of object 
	and wherein the reference object is identified as a dynamic element (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) in the portion of the photograph (column 5, lines 12-51 discusses the universal detector 320 will determine the boundary or coordinates for a region including a likely object of interest, such as a region having features that match a logo pattern, and information for the boundary can be passed to the search engine 316 or directly to a universal verifier and a comparison can be performed as discussed herein to attempt to identify or recognize the object in the identified region of the input query image; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the product of Kim with analyzing a content of the portion of the photograph to identify a reference object depicted in portion of the photograph; wherein the one or more dynamic holographic object are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20120170089, previously cited, in view of Wu et al. US 10846552 as applied to claims 1 and 10 above, and further in view of Choudhry et al. US 20190000588, previously cited.
Regarding claim 6, Kim in view of Wu teaches the invention as set forth above but does not specifically teaches updating a metadata associated with the photograph to include data regarding the one or more dynamic holographic objects and the portion of the photograph.
However, it is common and known in the art to use metadata associated with updating the metadata associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image as evidenced by Choudhry.  Further, Choudhry, from the same field of endeavor, is related to an augmented/mixed reality system that generates a virtual three-dimensional object, and maps it to a real-life environment.  Choudhry further discloses a method for utilizing a virtual three-dimensional image in a real-world environment comprising receiving image data wherein the image data including plurality of digital imaging and communications in files and associated metadata for plurality of the files and creating and displaying a three-dimensional holographic model utilizing the received data (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the meta data associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image for the purpose of making it easier to find, use, preserve and re-use relevant data (paragraph [0025]).
Regarding claim 15, Kim in view of Wu teaches the invention as set forth above but does not specifically teach the processor is further configured to update a metadata associated with the photograph to include data regarding the one or more dynamic holographic objects and the portion of the photograph.
However, it is common and known in the art to use metadata associated with updating the metadata associated with the image to include data regarding the one or more dynamic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the meta data associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image for the purpose of making it easier to find, use, preserve and re-use relevant data (paragraph [0025]).
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20120170089, previously cited, in view of Wu et al. US 10846552 as applied to claim 10 above, and further in view of Kline et al. US 20180284692, previously cited.
Regarding claim 19, Kim in view of Wu teaches the invention as set forth above but does not specifically teach the input includes a movement of a finger of a user detected by a camera of the mobile device.
	Kline teaches the mobile device (figure 1A, paragraph [0017] teaches user device 102 may be a smartphone), wherein the input includes a movement of a finger of a user detected by a camera of the mobile device (paragraph [0041] teaches user’s hands/fingers alone may be detected using cameras).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/7/22